Campbell, J.,
delivered .the opinion of the court.
When this case was before us at the last term of this court, we announced that, “ to maintain the action, the defendants must have made a false statement knowing it to be false.” We adhere to that view of the law as applicable to an action for deceit, but to preclude any erroneous deduction from our former opinion, we now add, that-a person who represents as a fact that of which he has no knowledge, and no well-founded belief, and which is false, is justly chargeable with having made a false statement knowingly; for to assert as fact that of which the party asserting has no knowledge, or well-founded belief, is knowingly to make a false statement if it is false. One has no right to mislead another to his hurt, by representing as within his knowledge what he knows nothing of. In recklessly making such representation which is not true, he is knowingly making a false representation, and must suffer the just consequences of his recklessness in misleading another to his injury. What one represents as true to another, to influence his action, must be true, or he must believe it to be true from facts and circumstances sufficient to induce a reasonable man to entertain such belief. If the person misled by the representations of another, which are false, can satisfy a jury that the person who made them did so recklessly, having ho just ground for the belief of their truth, and for the purpose. of inducing the action of the' plaintiff, which resulted in loss, he should recover the loss incurred by trusting to the misrepresentations. Good faith is to be protected, while bad faith is to be punished. Cooley on Torts, 500, 501; Einstein v. Marshall, 58 Ala. 153. In this case, the evidence so fully *612vindicates the good faith of the defendants in tbe transaction involved that a verdict against them could not stand; and, therefore, without noticing the rulings upon evidence and the instructions complained of, we affirm the judgment, overruling the motion for a new trial. Judgment accordingly.